DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  The phrase “the reservoir” on line 11 of claim 1 and line 2 of claim 5 lacks proper antecedent basis; it is suggested to replace this phrase with the phrase “the bladder” since it is clear that these are intended to be the same structure.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenberg et al. (US Pat 6,685,697).
Re claim 1, Arenberg discloses a system 500 (Fig 6C,6D) for delivering a therapeutic substance to at least one of a tympanic cavity or an inner ear in a subject (it is noted that the phrase “for delivering a therapeutic substance to at least one of a tympanic cavity or an inner ear in a subject” is functional language and, thus, “a therapeutic substance” is not a part of the claimed invention; Col 31, Lines 4-9), the system comprising: a tympanostomy tube 502 (Fig 6C,6D) defining a proximal end 510 (Fig 6C,6D), a distal end 506 (Fig 6C,6D), and lumen 504 (Fig 6C,6D) through the tympanostomy tube, the tympanostomy tube configured for placement across a tympanic membrane of the subject (it is noted that the phrase “configured for placement across a tympanic membrane of the subject” is functional language; since Fig 6D shows tube 502 placed across tympanic membrane 60, this limitation is met); a bladder 550 (Fig 6D, mislabeled as 560 in Fig 6C) defining an internal volume 6 (Fig 6C,6D), the bladder mechanically coupled to the proximal end of the tympanostomy tube (as seen in Fig 6C,6D; Col 31, Lines 9-13), and the internal volume fluidly coupled to the lumen of the tympanostomy tube (as seen in Fig 6C,6D; Col 31, Lines 4-9); an outlet (the opening at the distal end 506 of tube 502, as seen in Fig 6C,6D) associated with the lumen (Col 31, Lines 4-9) and configured to transport the therapeutic substance from the bladder to a target treatment area (it is noted that the phrase “configured to transport the therapeutic substance from the bladder to a target treatment area” is functional language; Col 31, Lines 4-9).
Re claim 2, Arenberg discloses that the outlet includes at least one of a conduit (the distal end of tube 502 itself) or a wick 14 (Fig 6C; Col 15, Lines 1-6 and Col 30, Lines 57-60).
Re claim 3, Arenberg discloses that the outlet is integral with the tympanostomy tube (as seen in Fig 6C).
Re claim 4, Arenberg discloses that the outlet includes a flow restriction mechanism 14 (Fig 6C) configured to control a delivery rate of the therapeutic substance through the lumen (Col 15, Lines 1-25).
Re claim 5, Arenberg discloses an inlet in fluid communication with the bladder and configured to transport the therapeutic substance into the internal volume of the bladder (Col 31, Lines 9-12 set forth that the reservoir 550 can be refillable; therefore, an inlet is inherently present (since it cannot be refilled without an entryway into the reservoir) albeit not shown in the drawings).

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldenberg (US Pat 5,665,094).
Re claim 1, Goldenberg discloses a system 10 (Fig 1,2) for delivering a therapeutic substance to at least one of a tympanic cavity or an inner ear in a subject (it is noted that the phrase “for delivering a therapeutic substance to at least one of a tympanic cavity or an inner ear in a subject” is functional language and, thus, “a therapeutic substance” is not a part of the claimed invention; Col 10, Lines 42-65 set forth that the bladder 16, when squeezed, can produce pressure in the distal direction to deliver substance from the bladder (the air used to push the medicine out of the tube 
Re claim 2, Goldenberg discloses that the outlet includes a conduit (as seen in Fig 1; Col 6, Lines 2-4).
Re claim 3, Goldenberg discloses that the outlet is integral with the tympanostomy tube (as seen in Fig 1; Col 6, Lines 2-4).
Re claim 6, Goldenberg discloses that the bladder further comprises an elastic wall 30 (Fig 1; Col 6, Lines 40-46) configured to impose a pressure on the therapeutic substance to expel the therapeutic substance through the outlet (it is noted that the phrase “configured to impose a pressure on the therapeutic substance to expel the therapeutic substance through the outlet” is functional language; as explained in the rejection of claim 1 above, since Col 10, Lines 42-65 set forth that the bladder 16, when squeezed, can deliver substance (air) from the bladder to the tube, this limitation is met since one of ordinary skill in the art would recognize that this means any fluid substance could be delivered in the same way as the air).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2015/0374964 to Verhoeven also reads on at least the independent claim.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Mon - Thurs 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783